Citation Nr: 0817679	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-08 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gunshot wound right elbow, with fracture of olecranon.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously remanded this matter in August 2007.  


FINDING OF FACT

A gunshot wound of the right elbow with fracture of the 
olecranon is manifested by moderate injury of Muscle Groups V 
and VI.


CONCLUSION OF LAW

A combined 20 percent rating, with 10 percent for injury to 
Muscle Group V and 10 percent for Muscle Group VI,  is 
warranted for a gunshot wound of the right elbow, with 
fracture of the olecranon.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, 4.71a, Diagnostic Code 5305, 5306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a November 2001 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate his claim for an increased rating.  This letter 
explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
date.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  Although the veteran 
was not provided with a VCAA notice letter prior to the 
initial rating decision that satisfied the requirements set 
forth in Vazquez-Flores v. Peake, the notice requirements 
were satisfied by post-adjudicatory notice in the March 2003 
Statement of the Case and the November 2006 Supplemental 
Statement of the Case (SSOC), which collectively provided the 
veteran with the text of the rating criteria and explained 
what the evidence must show in order to merit a higher 
rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has had several VA examinations.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.  Disability Ratings

The veteran asserts that his elbow disability has worsened 
and does not adequately contemplate his symptoms, such as 
pain and difficulty straightening his right arm.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Court has held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994),

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service-connected gunshot wound of the right 
elbow with fracture of olecranon has been rated as 10 percent 
disabling pursuant to Diagnostic Code (DC) 5010, which 
applies to arthritis, due to trauma and substantiated by x-
ray findings.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2007).

Rating codes that apply to elbow disabilities include 
Diagnostic Codes 5205, 5206 and 5207.  Diagnostic Code 5205 
provides a maximum 60 percent rating for ankylosis of the 
major (dominant) elbow.  38 C.F.R. § 4.71a, DC 5205 (2007).
  
Diagnostic Code 5206 is used to rate limitation of flexion of 
the forearm.  A 20 percent rating is applicable where flexion 
of the major extremity is limited to 90 degrees.  38 C.F.R. § 
4.71a, DC 5206 (2007).  

Limitation of extension of the forearm is rated according to 
DC 5207.  DC 5207 provides that a 20 percent rating is 
warranted when extension of the major (dominant) extremity is 
limited to 75 degrees.  38 C.F.R. § 4.71a, DC 5207 (2007). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a)(2007).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55 (d) (2007).

Additionally, with respect to evaluation of muscle 
disabilities, 38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The evidence in this case indicates that the veteran's 
gunshot injury involves muscle groups V and VI of the right 
(dominant) elbow.  Disabilities of Muscle Group V are rated 
according to DC 5305.  Diagnostic Code 5305 provides that the 
function of Muscle Group V is elbow supination.  Muscle Group 
V encompasses the flexor muscles of the elbow, including the 
biceps, brachialis and brachioradialis.  DC 5305 provides for 
a zero percent rating for a slight injury of Muscle Group V 
in the dominant extremity.  A 10 percent rating is provided 
for a moderate injury.  A 30 percent rating is provided for 
moderately severe injury and a 40 percent rating for severe 
injury.  38 C.F.R. § 4.73, DC 5305 (2007).

Disabilities of Muscle Group VI are rated according to DC 
5306.  Diagnostic Code 5306 provides that the function of 
Muscle Group VI is extension of the elbow.  Muscle Group VI 
encompasses the extensor muscles of the elbow, including the 
triceps aconeus.  A 10 percent rating is assignable for 
moderate disability of Muscle Group VI of the dominant 
extremity.  A 30 percent rating is assignable for a 
moderately severe  disability, and a 40 percent rating is 
assignable for a severe disability.  38 C.F.R. § 4.73, DC 
5305 (2007). 


B.  Discussion

Service medical records show that the veteran sustained a 
gunshot wound to the right elbow in June 1966.  The veteran 
was diagnosed with a gunshot wound of the right elbow, 
missile, penetrating, without artery or nerve involvement and 
a compound comminuted fracture of the right olecranon.  The 
veteran was hospitalized for 109 days and underwent surgeries 
for debridement and removal or necrotic bone and reattachment 
of the triceps tendon.    

A report of a  July 1968 VA examination reflects a diagnosis 
of compound comminuted fracture of the right olecranon, post-
operative, with residual, slight limitation of motion of the 
right elbow and slight weakness of the right triceps.  

The veteran had a VA examination in October 2006.  The 
examiner noted that the claims file was reviewed.  The 
veteran denied any history of treatment for the right elbow 
except for the surgical intervention noted during active duty 
service.  The veteran's complaints included constant right 
elbow pain, locking and a sticking sensation due to postures 
and positions of sleeping.  He reported that he had 
difficulty with right elbow extension upon awakening from 
sleep.  The veteran reported that his elbow was irritated by 
activities such as yard work and driving.  The veteran 
reported that he had retired one year earlier secondary to 
multiple health issues such as asthma and chronic gastritis.    

The examiner noted that physical examination revealed no 
edema or swelling.  On palpation of the area, the veteran 
described minute tender points along the olecranon groove of 
the medial aspect of the right elbow.  There was no atrophy 
of the deltoids, biceps or forearm.  The veteran had active 
and passive flexion of the elbow to 135 degrees.  The veteran 
had right elbow extension to 10 degrees in flexion but could 
extend to zero degrees with continued passive extension.  The 
examiner noted that the veteran had inhibition of extension 
with repeat use but was able to fully extend after active and 
passive range of motion of the right elbow.  The examiner 
noted that there was a residual nine millimeter scar on the 
elbow that was non-adherent.  It was somewhat thickened but 
did not restrict motion.  The veteran did not complain of 
tenderness of the scar.  An x-ray of the right elbow noted 
that there was evidence of previous surgical repair, with 
wire fragments adjacent to the olecranon and olecranon fossa.  
There were at least two separate ossific fragments from the 
olecranon that were identified.  It was noted that they may 
be loose within the joint.  There was no joint effusion, 
dislocation or significant arthritic changes.  The VA 
examiner's diagnoses included:  gunshot wound, combat 
related, right elbow (mild); olecranon fracture, healed, with 
removal of bony tissue; surgical repair of the right distal 
ulna segment triceps muscle and soft tissue impingement of 
the distal elbow.  

The veteran had a VA examination in October 2007.  The VA 
examiner indicated that the claims file was reviewed.  The 
examiner noted the history of the veteran's injury.  The 
examiner noted that the veteran was hit by a machine gun 
bullet in June 1966.  It was further noted that the bullet 
hit the right elbow posteriorly and broke the bones at that 
level, requiring two operations.  The examiner noted that the 
veteran was hospitalized for the injury and had two 
operations because of broken bones in the right elbow.  The 
veteran was placed on limited duty for three months and 
eventually returned to duty.  The veteran complained of 
tenderness in the lateral condyle and weakness in the muscles 
of extension and flexion in the right forearm.  He reported 
that he had discomfort in the muscles of the right forearm. 

On physical examination, the examiner noted that the muscles 
in the right forearm were essentially weaker than those in 
the left forearm.  The examiner noted that, with repetitious 
motion, the right forearm became weaker and had decreased 
flexion, extension and endurance compared with the left 
forearm.  The examiner noted that there were not any entry 
and exit wounds.  There was a grazing type injury to the 
right elbow.  The examiner identified the muscle groups 
involved as muscle group V with biceps and associated muscles 
and muscle group VI with the extensors of the elbow, the 
triceps and associated muscle.  The examiner noted that two 
scars were present.  One scar was three and a half inches 
long and one-fourth of an inch wide.  The other scar was one 
and a fourth inches long and one-fourth of an inch wide.  
There were no adhesions present.  There was no tendon damage.  
Muscle strength was decreased compared to the left forearm.  
There was no muscle herniation.  With regard to muscle 
function, the examiner noted that there was a decrease in 
strength and weakness with repetitious motion.  There was 
also decreased endurance for both flexion and extension of 
the right forearm compared to the left forearm.  The examiner 
stated that no joint function was affected.

The examiner's diagnosis was injury to the right forearm, 
muscle group 5 and 6, causing mild symptoms with weakness, 
pain, fatigue and decreased endurance in the biceps and 
triceps on repetitious motion.  The examiner noted the 
veteran's report of increased discomfort in cold weather.  
The examiner indicated that, from a functional standpoint, 
the veteran was able to compensate with the use of his left 
forearm but did have some weakness in the right forearm 
compared to the left forearm.  The examiner stated that the 
severity of the weakness would be rated as mild as compared 
to the strength and usage of the left forearm.  

The evidence above establishes that, as a result of a gunshot 
during service, the veteran sustained a compound comminuted 
fracture of the olecranon with disruption of the triceps 
tendon.  The veteran has consistently reported pain and 
weakness in the right arm.  VA examiners have assessed injury 
to muscle groups 5 and 6, and have noted findings of 
weakness, pain, fatigue and decreased strength and endurance 
with repetitious motion.  VA examiners have indicated that 
there are no adhesions present, no tendon damage and no 
muscle herniation.  The 2007 VA examination characterized the 
severity of the weakness of the right arm as mild compared to 
the strength and usage of the left forearm.  Based upon these 
findings, the Board concludes that moderate impairment of 
Muscle Groups V and VI has been shown.  A moderate disability 
of Muscle Group V warrants a 10 percent evaluation under DC 
5305.  A moderate disability of Muscle Group VI warrants a 10 
percent evaluation under DC 5306.  The veteran's injury may 
not be assigned separate evaluations under DC's 5305, 5306 
and 5206.  The assignment of separate evaluations under DC's 
5305, 5306 and 5205 would constitute pyramiding because all 
of those diagnostic codes pertain to injuries that result in 
limitation of flexion and extension of the elbow.  See 
Esteban, supra.   The record does not contain any findings of 
limitation of extension, flexion or ankylosis that would 
satisfy the criteria for an evaluation in excess of 10 
percent under the Diagnostic Codes pertaining to limitation 
of motion of the elbow.  However, the assignment of separate 
10 percent evaluations under DC 5305 and 5306 affords the 
veteran a higher rating than the 10 percent rating currently 
in effect under DC 5206,   Accordingly, the Board concludes 
that the assignment of separate 10 percent evaluations under 
DC's 5305 and 5306 is appropriate.

The Board has also considered whether a separate rating may 
be awarded for the scars on the right elbow.  The Board finds 
that a separate rating for scars is not warranted, as because 
the evidence shows that the veteran's right arm scars are 
superficial, non-tender, non-adherent to underlying tissue 
and do not cause limited motion.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).  

Finally, the Board has also considered whether referral for 
an extraschedular rating is appropriate.  However, there is 
no evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal.  The record 
shows that the veteran is retired.  There is no evidence that 
the gunshot wound of the right elbow, alone, causes marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 20 percent combined evaluation for a gunshot wound of the 
right elbow with fracture of olecranon, with 10 percent 
rating for injury to Muscle Group V and 10 percent for injury 
to Muscle Group VI, is granted, subject to regulations 
governing payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


